      Case 4:18-cv-00365-WS-MAF Document 70 Filed 06/22/20 Page 1 of 2



                                                                           Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION



FRANTISEK PRIBYL,

      Plaintiff,

v.                                                        4:18cv365–WS/MAF

UNITED STATES, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 68) docketed May 18, 2020. The magistrate judge recommends that the

plaintiff's second amended complaint be dismissed for failure to state a claim on

which relief may be granted. The plaintiff has filed objections (ECF No.69) to the

report and recommendation.

      Having reviewed the record, the court finds that the magistrate judge’s

report and recommendation is due to be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 68) is
      Case 4:18-cv-00365-WS-MAF Document 70 Filed 06/22/20 Page 2 of 2



                                                                                Page 2 of 2


hereby ADOPTED and incorporated by reference in this order.

       2. The plaintiff's second amended complaint is DISMISSED for failure to

state a claim pursuant upon which relief may be granted.

       3. Plaintiff shall have up to and including July 17, 2020, to file a third

amended complaint limited to his civil rights claims against unknown state

officials.

       4. The clerk shall return the case to the magistrate judge for further

proceedings.

       DONE AND ORDERED this              22nd     day of      June     , 2020.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
